                                               Certificate Number: 16199-OHN-CC-031423767


                                                              16199-OHN-CC-031423767




                    CERTIFICATE OF COUNSELING

I CERTIFY that on August 4, 2018, at 11:15 o'clock AM EDT, Robert Frederick
Cummings received from CC Advising, Inc. , an agency approved pursuant to 11
U.S.C. § 111 to provide credit counseling in the Northern District of Ohio, an
individual [or group] briefing that complied with the provisions of 11 U.S.C. §§
109(h) and 111.
A debt repayment plan was not prepared. If a debt repayment plan was prepared, a
copy of the debt repayment plan is attached to this certificate.
This counseling session was conducted by internet.




Date:   August 4, 2018                         By:      /s/Emerald Harring


                                               Name: Emerald Harring


                                               Title:   Credit Counselor




* Individuals who wish to file a bankruptcy case under title 11 of the United States Bankruptcy
Code are required to file with the United States Bankruptcy Court a completed certificate of
counseling from the nonprofit budget and credit counseling agency that provided the individual
the counseling services and a copy of the debt repayment plan, if any, developed through the
credit counseling agency. See 11 U.S.C. §§ 109(h) and 521(b).




19-50189-amk      Doc 3    FILED 01/31/19      ENTERED 01/31/19 17:22:44               Page 1 of 1
